Opinion by
Judge Cofer :
When a non-resident minor has no guardian in this state, his guardian, appointed and qualified according to the law of the place where the minor resides, may, by petition in a summary way to the county court having jurisdiction to appoint a guardian, be authorized by such court to sue for, collect, and remove any personal estate of the minor in this state, or otherwise to act as a guardian appointed here, and if there be a guardian of such minor in this state, he may, by a similar petition to the county court or the circuit court of the county, after two days notice, be compelled to pay over to such foreign guardian, for such removal, the personal estate of the minor, and the rents and profits of his real estate. “But neither court can grant either of said petitions unless it is satisfied, by documentary evidence, that such foreign guardian has, where he qualified, given bond with surety to. account for all the estate of the minor that might ■come to his hands. Secs. 16, 17, Art. 2, Chap. 48, Gen. Stat.
Until the preliminary proceeding authorized by one of the sections supra, applicable to the facts of the case, has been had, the foreign guardian has no right to sue for money due to his ward in this state. No such proceeding having been had, the appellee had no right to maintain his action.
This conclusion disposes of this case, and it is therefore unnecessary to consider other questions made in argument. Judgment reversed, and the cause remanded with directions to dismiss the petition.